To vacate an order allowing an amended declaration to be filed.
Granted November 1, 1889.
*499Held, that a declaration in the usual form, upon an insurance policy, cannot be amended so as to claim damages for the failure of the defendant to deliver a policy in conformity to an alleged agreement, nor can it be amended so as to eliminate a guarantee on the part of the insured “ that there shall be a clear space of two hundred feet between staves, headings and mill,” under an allegation that the said clause was inserted either through mistake or fraud, and was never assented to by the insured.